Name: COMMISSION REGULATION (EC) No 2156/96 of 11 November 1996 on the issue of import licences for garlic originating in China
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  plant product;  Asia and Oceania
 Date Published: nan

 12. 11 . 96 EN Official Journal of the European Communities No L 289/7 COMMISSION REGULATION (EC) No 2156/96 of 11 November 1996 on the issue of import licences for garlic originating in China that Regulation for the month of November 1996; whereas it is therefore necessary to determine to what extent import licences may be issued in response to these applications; whereas the issue of licences in response to these applications; whereas the issue of licences in response to applications lodged after 6 November 1996 and before 4 December 1996 should be refused, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Commission Regulation (EC) No 1363/95 (2), Having regard to Council Regulation (EC) No 885/96 of 15 May 1996 concerning a protective measure applicable to imports of garlic from China (3) and in particular Article 1 (3) thereof, Whereas pursuant to Commission Regulation (EEC) No 1859/93 (4), as amended by Regulation (EC) No 1662/94 (  '), the release for free circulation in the Commu ­ nity of garlic imported from third countries is subject to presentation of an import licence ; Whereas Article 1 ( 1 ) of Commission Regulation (EC) No 885/96, restricts the issue of import licences for garlic originating in China to a maximum monthly quantity in the case of applications lodged from 1 Tune 1996 to 31 May 1997; Whereas, given the criteria laid down in Article 1 (2) of that Regulation and the import licences already issued, the quantity applied for on 6 November 1996 is in excess of the maximum monthly quantity given in the Annex to HAS ADOPTED THIS REGULATION: Article 1 Import licences applied for on 6 November 1996 under Article 1 of Regulation (EEC) No 1859/93 for garlic falling within CN code 0703 20 00 originating in China shall be issued for 0,19272 % of the quantity applied for, having regard to the information available to the Commission on 8 November 1996 . For the abovementioned products applications for import licences lodged after 6 November 1996 and before 4 December 1996 shall be refused . Article 2 This Regulation shall enter into force on 12 November 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 November 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p. 1 . ( 2 ) OJ No L 132, 16 . 6. 1995, p. 8 . 0 OJ No L 119, 16 . 5 . 1996, p. 12. (4) OJ No L 170 , 13 . 7. 1993 , p. 10 . 5 OJ No L 176, 9 . 7. 1994, p. 1 .